 

Exhibit 10.36

 



 

RESIGNATION AND TRANSITION AGREEMENT

 

 

This Resignation and Transition Agreement (“Agreement”) is entered by and
between Marshall Woodworth (“Woodworth”) and Furiex Pharmaceuticals (“Furiex” or
the “Company”). Woodworth and the Company may be individually referred to as a
“Party” and collective as the “Parties.” In consideration of the mutual promises
and covenants contained herein, the Parties hereto agree as follows:

 

1.     Separation of Employment. In accordance with the Notice of Resignation
attached as Exhibit A, Woodworth hereby tenders, and Furiex hereby accepts, his
resignation of employment and notice of non-renewal in accordance with Article 2
of the January 29, 2010 Employment Agreement (“Employment Agreement”) between
the Parties. The resignation shall be effective as of 6:00 p.m., Eastern Time,
on January 29, 2014 (“Effective Resignation Date”). The resignation does not
terminate the January 29, 2010 Severance Agreement between the Parties.
Woodworth further tenders, and Furiex accepts, his resignation as an officer and
director of the Company and its affiliates, and from any committees of the Board
of Directors of the Company (“Board”) effective as of the end of the CFO
Employment Period, as defined below, after which he will serve in a transition
role through the Effective Resignation Date. Furiex and Woodworth have mutually
agreed that in order to effectuate a smooth transition of duties, Woodworth’s
employment with Furiex will terminate on the terms set forth below.

 

2.     Announcement of Resignation. Woodworth and Furiex agree that they will
officially announce Woodworth’s resignation in a current report on Form 8K filed
with the Securities and Exchange Commission and in an internal memorandum from
the Company’s President and Chief Medical Officer (“Company President”). The
text of both such announcements shall be mutually agreed upon by Woodworth and
the Company President. Such announcement shall be coordinated to coincide with
the announcement of Woodworth’s successor.

 

3.     Continuation of Active Employment. From the date of this Agreement
through the earlier of 11:59:59 p.m., Eastern Time, on November 14, 2013, an
Early Termination, as defined herein, or an Early Exit, as defined herein, as
applicable (the “CFO Employment Period”), Woodworth agrees to continue to serve
as Furiex’s Chief Financial Officer. Woodworth’s duties as Chief Financial
Officer as well as his duties as an officer, director and/or member of Board
committees will end at the conclusion of the CFO Employment Period. In the
absence of an Early Termination or an Early Exit, from the end of the CFO
Employment Period until the Effective Resignation Date, Woodworth will serve in
a transition role (the “Transition Period”)

 

Woodworth agrees that during the CFO Employment Period and subject to the
direction and modification of job responsibilities by the Company President, he
will: 1) maintain normal office hours; and 2) perform all such duties and
functions as would normally be expected of the Company’s Chief Financial Officer
(including, but not limited to, serving as the Company’s principal financial
officer for purposes of Securities and Exchange Commission reporting).

 

 
 

--------------------------------------------------------------------------------

 

 

During the Transition Period, Woodworth will devote such time and attention as
is necessary to effectively transition his current duties and responsibilities
to his successor and/or others within the Company to the extent requested to do
so by the Company President and will comply in all respects with the Company’s
policies and procedures and the reasonable directives of the Company President.
During the Transition Period, Woodworth is not expected to be in the Company’s
office on a regular basis. To the extent Woodworth is not physically in the
office through the Effective Resignation Date, Woodworth agrees to be available
for consultation via email and/or telephone on matters requiring his assistance.
The Company acknowledges and agrees that during the Transition Period, Woodworth
will not be required or expected to expend full time on his duties for the
Company and he may be involved in outside activities including other employment
provided that such other employment is not full time employment, and further
provided that such other activities do not impair his ability to be responsive
to requests and directives of the Company during the transition period, in which
case engaging in these other activities would be considered an Early Exit.

 

4.     Early Termination. The Company President/Board shall retain full
discretion to terminate Woodworth’s employment, at their discretion, prior to
the Effective Resignation Date for Good Cause or at the discretion of the
President/Board (“Early Termination”). In the event of an Early Termination, the
date of the Early Termination, as specified by the President/Board, shall be
deemed to be the effective date of Woodworth’s resignation (the “Early Effective
Resignation Date”), and Woodworth shall be relieved of any and all employment
responsibility as of the Early Effective Resignation Date. In the event of an
Early Termination which is not for Good Cause, Woodworthshall be entitled to the
Consideration and other benefits specified in this Agreement subject to the
execution and non-revocation of the Release as specified below.

 

For purposes of this Section, Good Cause shall be defined as set forth in
Section 4.1 of the Employment Agreement as well as Woodworth’s unreasonable
failure to assist in a professional and orderly transition of duties as
requested by the Company President.

 

5.     Early Exit. Woodworth shall retain full discretion through the Effective
Resignation Date to terminate his employment prior to the Effective Resignation
Date, upon two (2) weeks written notice (“Early Exit”). In the event of an Early
Exit, his employment shall end two (2) weeks after the date Woodworth tenders
written notice of his Early Exit, unless another date is mutually agreed upon
between the Company and Woodworth (the “Early Exit Date”), and Woodworth shall
be relieved of any and all employment responsibility as of the Early Exit Date.
The Company shall be relieved of any obligations to make payments or provide
other compensation as set forth in the Employment Agreement or this Agreement
except for the payment of salary and benefits and reimbursement of approved
business expenses through the Early Exit Date.

 

6.     Consideration. Provided that Woodworth complies with all of his
obligations pursuant to this Agreement through the Effective Resignation Date or
the Early Effective Resignation Date and, on the date that his employment
terminates, executes and does not timely revoke the Release Agreement attached
hereto as Exhibit B (the “Release Agreement”) and subject to the exceptions set
forth in Section 7 below, the Company shall:

 

 
Page 2 of 16

--------------------------------------------------------------------------------

 

 

a)           Pay Woodworth his regular base salary through the Effective
Resignation Date;

 

b)          Continue Woodworth’s benefits, including but not limited to medical,
vision, dental, life insurance and dental insurance, on the terms and conditions
currently provided to Woodworth, through the Effective Resignation Date;

 

c)           Reimburse Woodworth for any necessary and reasonable business
expenses incurred by Woodworth through the Effective Resignation Date/Early
Effective Resignation Date, provided such expenses are compliant with Company
policy and submitted for reimbursement within 30 days of Effective Resignation
Date/Early Effective Resignation Date or as otherwise required by Company
policy, whichever is earlier;

 

d)          Ensure that the 2,765 stock options under the February 24, 2012
stock grant, which would normally vest on February 24, 2014, shall vest on the
Effective Resignation Date/Early Effective Resignation Date;

 

e)           Treat the Effective Resignation Date as the Termination Date, for
purposes of and as defined in the January 29, 2010 Severance Agreement between
the Parties (the “CIC Agreement”) such that the Effective Resignation Date shall
be the date on which Woodworth’s employment is terminated such that he is
entitled to the compensation and benefits provided for in the CIC Agreement;

 

f)           Agree, and hereby does agree, that nothing in this Agreement and
none of the actions of the Parties under or pursuant to this Agreement shall be
interpreted or construed as a Termination For Cause as defined in the CIC
Agreement or Paragraph 10 of the 2010 Stock Plan.

 

g)          Waive, and hereby does waive, Woodworth’s post-employment
non-competition obligations under Section 1.1 of the Non-Competition and
Non-Solicitation Agreement attached as Annex B to the Employment Agreement as of
the Effective Resignation Date/Early Effective Resignation Date. All other
obligations under the Non-Competition and Non-Solicitation Agreement will remain
in place and will not be waived.

 

For purposes of this Agreement, all of the foregoing seven items shall be
referred to as the “Consideration.” All salary payments shall be made in
accordance with the Company’s normal payroll practice and schedule, and shall be
subject to taxes and normal withholdings. The Consideration set forth in this
Agreement is in substitution of, and not in addition to any severance, pay and
other benefits to which Woodworth might otherwise be entitled, with the
exception that this Agreement shall not be construed or interpreted to waive any
rights or benefits Woodworth would have under the CIC Agreement.

 

7.     Compensation upon Early Termination or Early Exit. In the event that
Woodworth’s employment is terminated by virtue of an Early Termination for Good
Cause or an Early Exit, the Company shall not be obligated to provide Woodworth
any of the Consideration listed in Section 6, and the Termination Date for
purposes of the CIC Agreement shall be Woodworth’s actual last day worked.

 

 
Page 3 of 16

--------------------------------------------------------------------------------

 

 

In the event that Woodworth’s employment is terminated by virtue of an Early
Termination at the discretion of the Company President/Board without Good Cause,
and subject to the execution and non-revocation of the Release as specified
above, Woodworth shall be entitled to receive the Consideration delineated in
Section 6, including specifically that the Termination Date for purposes of the
CIC Agreement shall be January 29, 2014.

 

8.     280G and 409A limitations. To the extent that it is determined that any
item of the Consideration provided in this Agreement would be subject to the
Excise Tax as defined in the CIC Agreement, and/or is determined to constitute a
payment from a “nonqualified deferred compensation plan” within the meaning of
Sections 280G or 409A of the Code, the limitations on such payments as set forth
in paragraphs 2.05 and 3 of the CIC Agreement shall apply.

 

9.     Release. For and in consideration of the consideration set forth herein
as well as other good and valuable consideration, the receipt and legal
sufficiency of which are hereby expressly acknowledged, Woodworth does for
himself, his heirs, executors, personal agents, personal representative(s),
administrators, successors and assigns, hereby unconditionally release, acquit
and forever discharge the Company, its subsidiaries and affiliates, and their
respective: present and former employees; officers; directors; agents;
representatives; attorneys; insurers; successors; and assigns, and each of them
respectively (the “Released Parties”) of and from all and any manner of action
or actions, cause and causes of action, claims, demands, costs, expenses,
attorneys’ fees, and all consequential, general, special, and punitive damages,
known or unknown, on account of, or in any way related to or growing out of his
employment with and/or the separation of his employment with the Company through
the date of this Agreement and specifically including any alleged violation of:

 



 

(a)

Title VII of the Civil Rights Act of 1964;

 

(b)

Section 1981 of the United States Code;

 

(c)

The Employee Retirement Income Security Act of 1974 ("ERISA") (to the extent
applicable and except for any vested benefits under any tax qualified benefit
plan);

 

(d)

The Immigration Reform and Control Act;

 

(e)

The Americans with Disabilities Act of 1990;

 

(f)

The Age Discrimination in Employment Act of 1967 (“ADEA”);

 

(g)

The Worker Adjustment and Retraining Notification Act;

 

(h)

The Fair Credit Reporting Act;

 

(i)

The Family and Medical Leave Act;

 

(j)

The North Carolina Wage and Hour Act or the Fair Labor Standards Act;

 

(k)

The Equal Pay Act;

 

(l)

The Genetic Information Nondiscrimination Act (“GINA”);

 

(m)

The North Carolina Equal Employment Practices Act, the North Carolina Persons
with Disabilities Protection Act, the Retaliatory Employment Discrimination Act;

 

(n)

any other federal, state, county, City or local law, rule, regulation, or
ordinance;



 

 
Page 4 of 16

--------------------------------------------------------------------------------

 

 


 

(o)

any public policy, contract, tort, or common law including but not limited to
any claims for wrongful discharge (actual or constructive), breach of implied or
express contract, harassment of any kind, unpaid wages, vacation or sick leave
pay, intentional or negligent infliction of emotional distress, defamation; ; or

 

(p)

any basis for recovering costs, fees, or other expenses including attorneys'
fees.



 

It is the intention of the parties to this Agreement that all past and present
claims which are or might be in controversy between Woodworth and the Released
Parties, relating to all matters and consequences (potential or actual), arising
out of the employment of Woodworth with the Company through the date of this
Agreement may be forever put to rest, discharged and released.

 

10.           Acknowledgement of Waiver. Woodworth expressly acknowledges that
by entering this Agreement he: 1) is waiving any claim that he might have to an
award under the Cash Incentive Plan for 2013, and acknowledges that he has no
entitlement to any award under the Cash Incentive Plan pursuant to Paragraph
3.2b of the Employment Agreement; and 2) has no entitlement to unvested stock
options as of the Effective Resignation Date, under the Equity Plan, any Stock
Option Plan or otherwise, except as expressly set forth herein, in particular,
he is entitled to the accelerated vesting of the 2,765 stock options under the
February 24, 2012 stock grant as described in Section 6 above and the treatment
of unvested shares under the CIC Agreement provided he otherwise qualifies for
benefits under the CIC within the time frames specified in the CIC.

 

11.           Acknowledgments and Affirmations. Woodworth affirms:

 



 

(a)

that he has carefully read and reviewed this Agreement, understands its
contents, and is satisfied with the terms and conditions of this Agreement;



 



 

(b)

that he suffers from no legal disabilities or mental or physical disabilities
which would disable him from executing this Agreement, nor has he taken any
drugs or medication prior to the execution of this Agreement which would prevent
him from understanding the terms hereof;



 



 

(c)

that he has not relied upon or been influenced to any extent by any
representation or statement made by any of the Released Parties or their
representatives or agents with regard to the subject matter, basis or effect of
this Agreement or otherwise in executing this Agreement;



 



 

(d)

that if he discovers facts different from, or in addition to those which he now
knows or believes to be true concerning his employment with the Company or his
separation, that nevertheless this Agreement shall be and remain effective in
all respects;



 



 

(e)

that he has not filed, caused to be filed, or presently is a party to any claim
or lawsuit against the Released Parties;



 

 
Page 5 of 16

--------------------------------------------------------------------------------

 

 



 

(f)

that, to the full extent permitted by law, he will not aid in or participate in
any suit or claim against the Released Parties except as may be required by any
law or court order;



 



 

(g)

that he has been paid and/or has received all compensation, wages, and/or
benefits to which he may be entitled through the date of this Agreement, except
as specifically set forth in this Agreement;



 



 

(h)

that he has been granted any leave to which he was entitled under the Family and
Medical Leave Act or related state or local leave or disability accommodation
laws;



 



 

(i)

that he has no known workplace injuries or occupational diseases;



 



 

(j)

that he has not been retaliated against for reporting any allegations of
wrongdoing by the Released Parties;



 



 

(k)

that he does not contend that any of the Company’s decisions regarding his pay
and benefits through the date of his execution of this Agreement were
discriminatory based on age, disability, race, color, sex, religion, national
origin or any other classification protected by law;



 



 

(l)

that the payments made to him pursuant to this Agreement and the CIC Agreement
(to the extent he otherwise qualifies for benefits under the CIC within the time
frames specified in the CIC.) encompass and include all monies which may be due
to him by reason of his employment and that the Released Parties have no further
obligation for monetary payments or any other claims which he may have or assert
relative to his employment;



 



 

(m)

that the consideration provided to him pursuant to this Agreement is in excess
of anything of value to which he is otherwise entitled; and



 



 

(n)

that he has voluntarily signed his name to this Agreement as his own free and
voluntary act.



 

12.     No Waiver of Rights. Nothing in this Agreement shall be construed as nor
is it intended as a waiver of: 1) any rights or claims against the Released
Parties which may arise after the date of execution of this Agreement; 2) any
right Woodworth may have to indemnification for any acts or omissions occurring
in or arising from the course of his employment unless such act or omission
involved willful or wanton conduct; 3) any right Woodworth may have to
unemployment compensation, to the extent he applies and is otherwise eligible;
or 4) any right to continuation coverage under the Company’s group health and
other policies to the extent allowed by applicable law.

 

13.     Non-Disparagement. Both Parties agree that they will not intentionally
or knowingly make any statements about the other which would be considered
disparaging or defamatory. Any such comments will be treated as a breach of this
Agreement. For purposes of this Agreement, the Company shall only be liable for
the actions of senior level management and members of the board.

 

 
Page 6 of 16

--------------------------------------------------------------------------------

 

 

14.     Advice of Counsel. Woodworth expressly acknowledges that he has had the
opportunity to consult with legal counsel of his own selection prior to the
execution of this Agreement, and that his legal counsel has had sufficient
opportunity to: review this Agreement; respond to any questions he may have; and
advise him as to the effect of the terms contained herein. Woodworth further
acknowledges that he has relied fully and completely on his own judgment and
advice of his attorney in executing this Agreement.

 

15.     Complete Agreement. This Agreement constitutes the full and complete
understanding and agreement of the parties with respect to all subjects
addressed herein and supersedes and replaces any and all prior negotiations and
agreements, proposed or otherwise, whether written or oral, with the exception
of the CIC Agreement to the extent specified herein, the Proprietary Information
and Inventions Agreement executed on January 29, 2013 and attached as Annex A to
the Employment Agreement, and the Non-Competition and Non-Solicitation Agreement
entered on January 29, 2010 and attached as Annex B to the Employment Agreement
(other than the non-competition provisions contained in Section 1.1 thereof,
which will terminate upon the Effective Resignation Date/Early Effective
Resignation Date). No amendment, deletion, addition, modification, or waiver of
any provision of this Agreement shall be binding or enforceable unless in
writing and signed by all parties.

 

16.     Severability. If any provision(s) or portions(s) of this Agreement are
or become invalid, illegal or unenforceable, such provision(s) or portions(s)
shall be deemed stricken and the remainder of this Agreement shall remain in
full force and effect.

 

17.     No Admission of Liability. The parties specifically agree that this
Agreement is not intended as or to be construed as an admission of liability by
any party, all of whom expressly deny any wrongdoing or liability; and that
neither party shall be considered a prevailing party for any purpose.

 

18.     Choice of Law. This Agreement shall be construed according to North
Carolina law.

 

19.     Headings. The headings and paragraphs in this Agreement are for
convenience only and shall not be construed or interpreted as any limitation or
modification of the terms of this Agreement.

 

20.     Legal Fees. The Company will pay to Woodworth an additional sum for
legal fees incurred in connection with the negotiation and review of this
Agreement and/or the Release Agreement, up to a maximum of $5,000.00. Such
reimbursement shall be made within thirty (30) days after Woodworth presents
such documentation of the fees he incurred as the Company may require, but not
later than forty-five (45) days after the Effective Resignation Date/Early
Effective Resignation Date.

 

 
Page 7 of 16

--------------------------------------------------------------------------------

 

 

[Signature page to follow]

 

 
Page 8 of 16

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, we have executed this Agreement this ____ day of October,
2013.

 

 

I, MARSHALL WOODWORTH, ACKNOWLEDGE THAT I HAVE CAREFULLY READ AND REVIEWED THIS
AGREEMENT, UNDERSTAND ITS CONTENTS, AM SATISFIED WITH THE TERMS AND CONTENTS OF
THIS AGREEMENT AND HAVE VOLUNTARILY SIGNED MY NAME TO THE SAME AS A FREE ACT AND
DEED.

 

 

/s/ Marshall Woodworth (SEAL)

MARSHALL WOODWORTH

 

 

DATE: October 25, 2013

 

 

WITNESS: /s/ H. Robin Davis

 

(printed/typed name) H. Robin Davis

 

DATE: October 25, 2013

 

 

 

I CONSENT TO THE TERMS AS SET FORTH HEREIN ON BEHALF OF FURIEX PHARMACEUTICALS

 

 

 

/s/ June Almenoff

JUNE ALMENOFF,

President and Chief Medical Officer

Date: October 25, 2013

 



 
Page 9 of 16

--------------------------------------------------------------------------------

 



 

Exhibit A

 

Notice of Resignation

 

 

 

I, Marshall Woodworth, hereby give notice of my resignation and notice of
non-renewal pursuant to Article 2 of my Employment Agreement, effective January
29, 2014.

 

 

  



 

/s/ Marshall Woodworth

 

Marshall Woodworth



 

 

DATE:      October 25, 2013

 

WITNESS: _________________

 



 
Page 10 of 16

--------------------------------------------------------------------------------

 



 

Exhibit B

 

RELEASE AGREEMENT

 

 

This Release Agreement (“Agreement”) is entered by and between Marshall
Woodworth (“Woodworth”) and Furiex Pharmaceuticals (“Furiex” or the “Company”).
For purposes of this Agreement, any capitalized words not defined herein shall
have the meaning ascribed to them in the Resignation Agreement. In consideration
of the mutual promises and covenants contained herein, the Parties hereto agree
as follows:

 

Separation of Employment. Woodworth resigned from his employment effective
January 29, 2014 in accordance with the terms of the Resignation and Transition
Agreement (“Resignation Agreement”) executed on October 25, 2013. Woodworth
resigned as an officer or director of the Company and/or its affiliates, and
from any committees of the Company’s Board of Directors effective as of 11:59:59
p.m., Eastern Time, on November 14, 2013. Woodworth and Furiex agree that
Woodworth has complied with his obligations to Furiex from the date of the
execution of the Resignation Agreement through the date of execution of this
Agreement and, thus, is entitled to receive the consideration set forth herein,
and in the Resignation Agreement, subject to the execution of this Agreement.

 

Consideration. Woodworth expressly acknowledges that the Company has paid to
and/or on Woodworth’s behalf all wages and benefits due to Woodworth through the
date of execution of this Agreement.

 

In exchange for Woodworth’s agreements hereunder, the Company shall provide
and/or has provided the Consideration as defined and described in the
Resignation Agreement. In addition, the Company shall:

 



 

1)

Allow Woodworth to retain the current cellular telephone number on the telephone
he used for business purposes (which was Woodworth’s number prior to becoming
employed with the Company);

 

2)

Provide a positive reference for Woodworth’s future employment from the
Company’s President and direct all inquiries about Woodworth’s employment with
the Company to the Company’s President or her successor;

 

3)

Provide Woodworth with assistance in transferring his Outlook contacts from his
business computer to his personal computer;

 

4)

Transfer his personal email; and

 

5)

Pay to Woodworth a lump sum amount equal to any accrued, unused paid time off he
has as of the last day of his actual employment which is payable in accordance
with current company policy; with such amount to be paid on the Company’s next
regular payroll date following last day of his actual employment.



 

The consideration set forth in this Agreement is in substitution of, and not in
addition to any severance, pay and other benefits to which Woodworth might
otherwise be entitled, with the exception that this Agreement shall not be
construed or interpreted to waive any rights or benefits Woodworth would have
under the CIC Agreement provided he otherwise qualifies for benefits under the
CIC within the time frames specified in the CIC, or under the Resignation
Agreement.

 

 
Page 11 of 16

--------------------------------------------------------------------------------

 

 

280G and 409A limitations. To the extent that it is determined that any
consideration provided in this Agreement would be subject to the Excise Tax, as
defined in the CIC Agreement and/or is determined to constitute a payment from a
“nonqualified deferred compensation plan” within the meaning of Sections 280G or
409A of the Code, the limitations on such payments as set forth in paragraphs
2.05 and 3 of the CIC Agreement shall apply.

 

Release. For and in consideration of the consideration set forth herein as well
as other good and valuable consideration, the receipt and legal sufficiency of
which are hereby expressly acknowledged, Woodworth does for himself, his heirs,
executors, personal agents, personal representative(s), administrators,
successors and assigns, hereby unconditionally release, acquit and forever
discharge the Company, its subsidiaries and affiliates, and their respective:
present and former employees; officers; directors; agents; representatives;
attorneys; insurers; successors; and assigns, and each of them respectively (the
“Released Parties”) of and from all and any manner of action or actions, cause
and causes of action, claims, demands, costs, expenses, attorneys’ fees, and all
consequential, general, special, and punitive damages, known or unknown, on
account of, or in any way related to or growing out of his employment with
and/or the separation of his employment with the Company, through the date of
this Agreement and specifically including any alleged violation of:

 



 

(a)

Title VII of the Civil Rights Act of 1964;

 

(b)

Section 1981 of the United States Code;

 

(c)

The Employee Retirement Income Security Act of 1974 ("ERISA") (to the extent
applicable and except for any vested benefits under any tax qualified benefit
plan);

 

(d)

The Immigration Reform and Control Act;

 

(e)

The Americans with Disabilities Act of 1990;

 

(f)

The Age Discrimination in Employment Act of 1967 (“ADEA”);

 

(g)

The Worker Adjustment and Retraining Notification Act;

 

(h)

The Fair Credit Reporting Act;

 

(i)

The Family and Medical Leave Act;

 

(j)

The North Carolina Wage and Hour Act or the Fair Labor Standards Act;

 

(k)

The Equal Pay Act;

 

(l)

The Genetic Information Nondiscrimination Act (“GINA”);

 

(m)

The North Carolina Equal Employment Practices Act, the North Carolina Persons
with Disabilities Protection Act, the Retaliatory Employment Discrimination Act;

 

(n)

any other federal, state, county, City or local law, rule, regulation, or
ordinance;

 

(o)

any public policy, contract, tort, or common law including but not limited to
any claims for wrongful discharge (actual or constructive), breach of implied or
express contract, harassment of any kind, unpaid wages, vacation or sick leave
pay, intentional or negligent infliction of emotional distress, defamation; ; or

 

(p)

any basis for recovering costs, fees, or other expenses including attorneys'
fees.



 

It is the intention of the parties to this Agreement that all past and present
claims which are or might be in controversy between Woodworth and the Released
Parties, relating to all matters and consequences (potential or actual), arising
out of the employment of Woodworth with the Company or the separation of
Woodworth’s employment with the Company may be forever put to rest, discharged
and released.

 

 
Page 12 of 16

--------------------------------------------------------------------------------

 

 

Acknowledgement of Waiver. Woodworth expressly acknowledges that by entering
this Agreement he: 1) is waiving any claim that he might have to an award under
the Cash Incentive Plan for 2013, and acknowledges that he has no entitlement to
any award under the Cash Incentive Plan pursuant to Paragraph 3.2b of the
Employment Agreement; and 2) has no entitlement to unvested stock options as of
the Effective Resignation Date, under the Equity Plan, any Stock Option Plan or
otherwise, except as expressly set forth herein, in particular, he is entitled
to the accelerated vesting of the 2,765 stock options under the February 24,
2012 stock grant as described in Section 6 of the Resignation Agreement and the
treatment of unvested shares under the CIC Agreement provided he otherwise
qualifies for benefits under the CIC within the time frames specified in the
CIC.

.

Return of Property. Woodworth affirms that, as of this date, to the best of his
knowledge, he has returned and/or will return all documents, records, apparatus,
equipment and other physical property, or any reproduction of such property to
the Company. Woodworth further affirms and agrees that, to the best of his
knowledge, all of his personal items which were at the Company have been
returned to him as of the date of execution of this Agreement.

 

Future Cooperation. Woodworth agrees to voluntarily cooperate with the Released
Parties and their representatives in connection with any investigation,
litigation, or other handling of any matter that may have occurred during the
period of his work with the Company. The Company shall reimburse him for any
reasonable expenses he incurs in providing such cooperation.

 

ADEA Acknowledgment. Woodworth represents and warrants that he received this
Agreement on the 21st day of October 2013, and that he understands the
provisions of this Agreement, including the release of any claims that he may
have under the ADEA. WOODWORTH EXPRESSLY REPRESENTS AND WARRANTS THAT HE WAS
ADVISED IN WRITING THAT HE HAD AT LEAST TWENTY-ONE DAYS IN WHICH TO CONSIDER
THIS AGREEMENT, AND THAT HE SHOULD CONSULT AN ATTORNEY IN CONNECTION WITH THE
EXECUTION OF THIS AGREEMENT. WOODWORTH FURTHER UNDERSTANDS THAT FOR A PERIOD OF
SEVEN (7) DAYS FOLLOWING THE EXECUTION OF THIS AGREEMENT, HE MAY REVOKE THIS
AGREEMENT, AND THE AGREEMENT WILL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL THE
TIME FOR REVOCATION HAS EXPIRED.

 

Acknowledgments and Affirmations. Woodworth affirms:

 



 

(a)

that he has carefully read and reviewed this Agreement, understands its
contents, and is satisfied with the terms and conditions of this Agreement;

 

(b)

that he suffers from no legal disabilities or mental or physical disabilities
which would disable him from executing this Agreement, nor has he taken any
drugs or medication prior to the execution of this Agreement which would prevent
him from understanding the terms hereof;



 

 
Page 13 of 16

--------------------------------------------------------------------------------

 

 


 

(c)

that he has not relied upon or been influenced to any extent by any
representation or statement made by any of the Released Parties or their
representatives or agents with regard to the subject matter, basis or effect of
this Agreement or otherwise in executing this Agreement;

 

(d)

that if he discovers fact different from, or in addition to those which he now
knows or believes to be true concerning his employment with the Company or his
separation, that nevertheless this Agreement shall be and remain effective in
all respects;

 

(e)

that he has not filed, caused to be filed, or presently is a party to any claim
or lawsuit against the Released Parties;

 

(f)

that, to the full extent permitted by law, he will not aid in or participate in
any suit or claim against the Released Parties except as may be required by any
law or court order;

 

(g)

that he has been paid and/or has received all compensation, wages, and/or
benefits to which he may be entitled through the date of this Agreement, except
as specifically set forth in this Agreement;

 

(h)

that he has been granted any leave to which he was entitled under the Family and
Medical Leave Act or related state or local leave or disability accommodation
laws;

 

(i)

that he has no known workplace injuries or occupational diseases;

 

(j)

that he has not been retaliated against for reporting any allegations of
wrongdoing by the Released Parties;

 

(k)

that he does not contend that any of the Company’s decisions regarding his pay
and benefits through the date of his execution of this Agreement were
discriminatory based on age, disability, race, color, sex, religion, national
origin or any other classification protected by law;

 

(l)

that the payments made to him pursuant to this Agreement encompass and include
all monies which may be due to him by reason of his employment and that the
Released Parties have no further obligation for monetary payments or any other
claims which he may have or assert relative to his employment;

 

(m)

that the consideration provided to him pursuant to this Agreement is in excess
of anything of value to which he is otherwise entitled; and

 

(n)

that he has voluntarily signed his name to this Agreement as his own free and
voluntary act.



 

No Waiver of Rights. Nothing in this Agreement shall be construed as nor is it
intended as a waiver of: 1) any rights or claims against the Released Parties
which may arise after the date of execution of this Agreement; 2) any right
Woodworth may have to indemnification for any acts or omissions occurring in or
arising from the course of his employment unless such act or omission involved
willful or wanton conduct; 3) any right Woodworth may have to unemployment
compensation, to the extent he applies and is otherwise eligible; or 4) any
right to continuation coverage under the Company’s group health and other
policies to the extent allowed by applicable law.

 

Non-Disparagement. Both parties agree that they will not intentionally or
knowingly make any disparaging statements about the other which would be
considered disparaging or defamatory. Any such comments will be treated as a
breach of this Agreement. For purposes of this Agreement, the Company shall only
be liable for the actions of senior level management and members of the board.

 

 
Page 14 of 16

--------------------------------------------------------------------------------

 

 

Advice of Counsel. Woodworth expressly acknowledges that he has had the
opportunity to consult with legal counsel of his own selection prior to the
execution of this Agreement, and that his legal counsel has had sufficient
opportunity to: review this Agreement; respond to any questions he may have; and
advise him as to the effect of the terms contained herein. Woodworth further
acknowledges that he has relied fully and completely on his own judgment and
advice of his attorney in executing this Agreement.

 

Complete Agreement. This Agreement constitutes the full and complete
understanding and agreement of the parties with respect to all subjects
addressed herein and supersedes and replaces any and all prior negotiations and
agreements, proposed or otherwise, whether written or oral, with the exception
of the CIC Agreement to the extent specified herein, the Resignation Agreement,
the Proprietary Information and Inventions Agreement executed on January 29,
2013 and attached as Annex A to the Employment Agreement, and the
Non-Competition and Non-Solicitation Agreement entered on January 29, 2010 and
attached as Annex B to the Employment Agreement (other than the non-competition
provisions contained in Section 1.1 thereof, which will terminate upon the
Effective Resignation Date/Early Effective Resignation Date). No amendment,
deletion, addition, modification, or waiver of any provision of this Agreement
shall be binding or enforceable unless in writing and signed by all parties.

 

Severability. If any provision(s) or portions(s) of this Agreement are or become
invalid, illegal or unenforceable, such provision(s) or portions(s) shall be
deemed stricken and the remainder of this Agreement shall remain in full force
and effect.

 

No Admission of Liability. The parties specifically agree that this Agreement is
not intended as or to be construed as an admission of liability by any party,
all of whom expressly deny any wrongdoing or liability; and that neither party
shall be considered a prevailing party for any purpose.

 

Choice of Law. This Agreement shall be construed according to North Carolina
law.

 

Headings. The headings and paragraphs in this Agreement are for convenience only
and shall not be construed or interpreted as any limitation or modification of
the terms of this Agreement.

 

 

[Signature page to follow]

 

 
Page 15 of 16

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, we have executed this Agreement this ____ day of
___________, 201_.

 

 

I, MARSHALL WOODWORTH, ACKNOWLEDGE THAT I HAVE CAREFULLY READ AND REVIEWED THIS
AGREEMENT, UNDERSTAND ITS CONTENTS, AM SATISFIED WITH THE TERMS AND CONTENTS OF
THIS AGREEMENT AND HAVE VOLUNTARILY SIGNED MY NAME TO THE SAME AS A FREE ACT AND
DEED.

 

 

_______________________________ (SEAL)

MARSHALL WOODWORTH

 

 

DATE:_________________________

 

 

WITNESS: ______________________________________

(printed/typed name) ______________________________

DATE: ________________________________

 

 

 

I CONSENT TO THE TERMS AS SET FORTH HEREIN ON BEHALF OF FURIEX PHARMACEUTICALS

 

 

 

______________________________________

JUNE ALMENOFF, MD, PhD FACP

President and Chief Medical Officer

Date: ________________

 

 

Page 16 of 16